DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 and 12 are pending and have been examined on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newmark et al (US Pat. No. 7,931,922 B2).
The instant claims are drawn to a process for the intended uses of treating glioblastoma multiform (GBM) or prevention thereof (claims 1-8); or Ax1 protein expression reduction (claim 12); or cancer cell autophagy inhibition (claims 9,10) associated therewith, the method comprising: administering to a subject one or more of Platycodon grandiflorum, Scutellaria baicalensis, Phellodendron amurense Ruprecht, and Rubus coreanus, or a fraction thereof to a subject (claims 1-8, 12) or Platycodon grandiflorum or a fraction thereof (claims 9,10). 
Newmark et al however anticipates the claims by teaching “administration of a composition comprising…therapeutically effective amounts of hydroalcoholic extracts of…Scutellaria baicalensis,…” (see entire document, e.g. at abstract; see instant claims 1, 2). Newmark also teaches that the composition is administered preferably as (see at “Routes of Administration” and “Dosage” at column 29) “administered orally in the form of capsules, 

 	Please note, where Newmark et al may differ with respect to the underlying effects of the administration, the claims are still anticipated because they provide the same recipient population (e.g. glioblastoma subjects) and administer the same effector materials (S. biaclensis extract or hydroalcoholic extract thereof), and the instant claims do not recite features precluding the materials or effects of the prior art (the claim remain inclusive thereof and the instant disclosure appears to then merely recite what was present in the prior art though the reference may have been silent of such functions which would have been present in Newark et al but specifically show as such in the instant Application – See MPEP 2112.02 at Ex Parte Novitski and Dart (reference- silent to the function claimed yet still considered anticipating of the appreciated function in claimed) cited therein. 
See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating glioblastoma multiforme and inhibiting selected symptoms and cellular events characteristic thereof (as disclosed and further discussed below), does not reasonably provide enablement for prevention or for treating with the scope for the genus of materials and intended effects as instantly claimed.  The practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
	The instant claims are drawn to methods for the intended therapeutic uses of glioblastoma multiform (GBM) treatment or prevention (claims 1-8) or Ax1 protein expression reduction (claim 12), and cancer cell autophagy inhibition (claims 9,10), the methods comprising administering to a subject one or more of Platycodon grandiflorum, Scutellaria baicalensis, Phellodendron amurense Ruprecht, and Rubus coreanus, or a fraction thereof to a subject (claims 1-8, 12) or Platycodon grandiflorum or a fraction thereof (claims 9,10). 
However the invention as disclosed supported by the specification indicates:
(i) administering to a subject in need thereof or suffering from GBM or a symptom thereof, a pharmaceutical composition;
(ii) wherein the pharmaceutical composition contains extracts of one or more of Platycodon grandiflorum, Scutellaria baicalensis, Phellodendron amurense Ruprecht, and Rubus coreanus;

wherein the P. grandiflorum, S. baicalensis, P. amurense, and R. coreanus are present in the composition in therapeutically effective amounts therefor; and 
(ii) wherein the administered pharmaceutical composition effects treating said GBM or symptom thereof, comprising inhibiting GBM growth (or effecting the symptomatic improvements as identified in the disclosure as evidenced by the various cellular models (see (at pages 28-37) Experimental results 1-20; and (at pages 37-43) Examples 1,2, and experimental results 1-6).

Thus, the claims taken together with the specification imply a breadth greater than supported by the disclosure of the invention.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The state of the prior art is such that extracts and plant portions Platycodon grandiflorum, Scutellaria baicalensis, Phellodendron amurense Ruprecht, and Rubus coreanus were known in the art of traditional medicine, however alone and in combination, not for the specific therapeutic uses instantly claimed. 
As evidenced by Kanderi et al (Stat Pearls; 7 July 2021 PMID: 32644380) there remained for GBM is “malignant, mitotically active, and predisposed to necrosis. GBM has a very poor prognosis”, “even with complete treatment” (Id., at abstract, introduction respectively). Accordingly, the art remained largely unsolved for GBM and treatment thereof, especially regarding prevention; and treatments and prevention regimens and the effectors therefor remained highly unpredictable. 
(5) The relative skill of those in the art:
Platycodon grandiflorum, Scutellaria baicalensis, Phellodendron amurense Ruprecht, and/or Rubus coreanus remained beyond the purview of one of skill in the art at the time of the instant application effective filing. Accordingly, one would look to the instant specification for additional direction and guidance.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided limited guidance (see also at indent (1) above). However, considering the unpredictability and lack of consensus and recognition in the art for such plant sourced remedies as claimed, the specification does not provide for prevention of GBM or for treatment for the additionally claimed scope of materials and effects not exemplified as overcoming the unpredictability.
	Also as indicated above, applicant have reasonably demonstrated/disclosed that the claimed pharmaceutical composition in the process is useful as a therapeutic agent for treating the various symptoms and cellular effects demonstrated, including for example cell growth inhibition.  However, the claims also encompass using the claimed compound to prevent, including GBM which is clearly beyond the scope of the instantly disclosed/claimed invention as evidenced by Kanderi et al remained unresolved.  Please note that the term “prevent” is an absolute definition which means to stop from occurring and, thus, requires a higher standard for enablement than does “therapeutic” or “treat”, especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current therapies (other than certain vaccination regimes) – including 
(8) The quantity of experimentation necessary:
	Considering the state of the art, including as discussed by Kandari et al, and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention (methods of administering) for the scope as instantly claimed.
It is the Examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AARON J KOSAR/            Primary Examiner, Art Unit 1655